UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAROL McNEELY, SHILPA VLK,
GEORGE K. BERNHARD, and DEBORAH
JOYCE,

on behalf of themselves and all others
similarly situated,

 

and

DAVID T, RUDZIEWICZ, FREDERICK
DEMAIO, DONNA R. KOBIELSKI],
DONNA MOLTA, NADINE JOY,
SAMUEL PENTA, and ROLAND HOGG,

Opt-in Plaintiffs, 1:18-CV-00885-PAC
-against- : Electronically Filed

METROPOLITAN LIFE INSURANCE
COMPANY, METROPOLITAN LIFE
RETIREMENT PLAN FOR UNITED STATES
EMPLOYEES, SAVINGS AND INVESTMENT _ :
PLAN FOR EMPLOYEES OF METROPOLITAN :
LIFE AND PARTICIPATING AFFILIATES,
METLIFE OPTIONS & CHOICES PLAN, and
WELFARE BENEFITS PLAN FOR EMPLOYEES ;
OF METROPOLITAN LIFE AND
PARTICIPATING AFFILIATES,

Defendants.

 

[PROPOSED] JUDGMENT [Ac
The Court has on this date entered an Order Granting Plaintiffs’ Motions for Certification
of the Settlement Class and Collective, Final Approval of the Class Action Settlement, Approval
of Class Representative Service Awards, and Approval of Class Counsel’s Attorneys’ Fees and
Reimbursement of Expenses. The Order approves the terms of a Class Action Settlement

between the parties that resolves all claims raised in this litigation and dismisses the litigation
with prejudice subject to the Court’s retaining jurisdiction for the purpose of enforcing the
Settlement Agreement and overseeing the distribution of settlement funds. Accordingly,
pursuant to Federal Rule of Civil Procedure 58(a),

THIS LITIGATION IS HEREBY DISMISSED WITH PREJUDICE subject to the

terms set out in the accompanying Order.

,
It is so ADJUDGED this i day of tro , 2020.
[ba (byte

Honorable Paul A. Crotty!
United States District Judge

 
